Citation Nr: 0734660	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  In 
March 2006, the appellant filed a notice of disagreement 
(NOD) which the RO subsequently found was timely filed 
because the notice of decision had been sent to a former 
address.  A statement of the case (SOC) was issued in April 
2006, and the appellant filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2006.

In September 2006, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  In April 2007, the 
RO issued a supplemental SOC (SSOC)) reflecting the continued 
denial of the claim.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on her part, is required.





REMAND

In her May 2006 substantive appeal, the appellant requested a 
Board hearing at the RO (travel board hearing). 

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Therefore, the appellant must be afforded a travel 
board hearing.  As the RO schedules travel board hearings, a 
remand of this matter is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to her May 2006 request.  
The RO should notify the appellant and her 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007), and should associate a 
copy of such notice with the claims file.  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



